Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 06/09/2020.  
The information disclosure statement/s (IDS/s) submitted on 11/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 06/09/2020 are acceptable.
Applicant has canceled claims 1-20 and added new claims 21-40.
Claims 21-40 are pending and have been examined.
Objection to Drawings 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: on figures 19A-19C the regulator is indicated as “72”, need to be corrected to “12” as specified in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 
Objection to Specificaton
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to because of the following informalities:  The number designation 100 on figure 1 is not described in the specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
 (a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 24, 25 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perreault et al. (U.S. 2009/0278520 A) in view of  Lee (US 2014/0167722 A).

In re to claim 21, Perreault et al. disclose an apparatus (i.e. 10, fig. 2, see p. [0046]) comprising: a power converter (i.e. 10, fig. 2, see p. [0046]) to include a power path between an input port (i.e. 12a/b) and an output port (i.e. 14a/b) of the power converter (i.e. 10 fig. 2), the power converter comprising a plurality of switches (i.e. switches 18-34 and the switches of 14, see fig. 2), a regulator (i.e. the magnetics-based switching regulator technology 14, see fig. 2 and  p. [0019]), a switched capacitor arrangement (i.e. 12, see p. [0046])), and a magnetic filter (i.e. the  fail to explicitly disclose that Page 2 of 8least one coupled inductor to be included in at least one of the following: the regulator; the magnetic filter; or any combination thereof.  a clock to generate one or more clock signals; a controller to implement a dead time interval based, at least in part on the one or more clock signals.  Whereas, Lee teaches that a clock to generate one or more clock signals (i.e. 100, fig. 1, see p. [0029]); a controller (i.e.400, fig. 1) to implement a dead time interval based, at least in part on the one or more clock signals (i.e. to optimize the dead time based on the clock signal see p. [0036]).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the controller of Perreault et al. by incorporating the clock 
In re to claims 24 & 25, Perreault et al. disclose the apparatus (i.e. 10, fig. 2, see p. [0046]) of claim 21, wherein the first and second rates are substantially the same (i.e. see p. [0078]); wherein the switched capacitor arrangement comprises a single-phase charge pump (i.e. 12, fig. 2).  
In re to claim 30, Perreault et al. disclose the apparatus (i.e. 10, fig. 2, see p. [0046]) of claim 21, wherein the regulator comprises a boost converter; a boost-buck converter; flyback converter; a quasi-resonant flyback converter; an active-clamp flyback converter; an interleaved flyback converter; a Cuk converter; a SEPIC converter; a resonant converter; a multi-level converter; a forward converter; a two- switch forward converter; an active-clamp forward converter; an interleaved forward converter; a multi-resonant forward converter; a half-bridge converter; an asymmetric half- bridge converter; a multi-resonant half-bridge converter; an LLC resonant half-bridge converter; or a full-bridge converter (i.e. see p. [0069]).  

Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Perreault et al. (U.S. 2009/0278520 A) in view of  Lee (US 2014/0167722 A) and in view of Kok et al. (i.e. (US 2012/0105137 A)

In re to claim 26, Perreault et al. disclose the apparatus (i.e. 10, fig. 2, see p. [0046]) of claim 21.  Except, Perreault et al. and Lee fail to explicitly disclose that wherein the switched capacitor arrangement comprises a multi-phase charge pump.  Whereas, Kok et al. teach that wherein a switched capacitor arrangement comprises a multi-phase charge pump (i.e. 200, fig. 2, see p, .

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Perreault et 
al. (U.S. 2009/0278520 A) in view of Lee (US 2014/0167722 A) and in view of Giuliano (US 8,860,396 B2).

In re to claim 29, Perreault et al. disclose the apparatus (i.e. 10, fig. 2, see p. [0046]) of claim 21.  Except, Perreault et al. and Lee fail to explicitly disclose that, wherein the power converter comprises a bi- directional power converter.  Whereas, Giuliano teach that wherein the power converter comprises a bi- directional power converter (i.e. fig. 1A, see Col. 5, lines 26-37).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the power converter of Perreault et al. and Lee by incorporating the bi- directional power converter of Giuliano in order to generate different DC output voltages by transferring charge among the capacitor networks in the charge pump using two or more clock phases as taught by Kok et al. (see p. [0002]).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Perreault et al. (U.S. 2009/0278520 A).
In re to claim 31, Perreault et al. disclose a power converter (i.e. 10, fig. 2, see p. [0046]) comprising an input port (i.e. 12a/b) to receive a first voltage (i.e. Vin) and an output port (i.e. 14a/b) to provide a second voltage (i.e. Vo), the power converter comprising a clock to generate one or more clock signals (i.e. see p. [0061]); a controller to generate one or more control signals (i.e. 17a and 17b), the one or more control signals to include at least one of the following: one or more charge pump signals; one or more regulator signals; one or more signals to implement a deadtime interval; or any combination thereof (i.e. see p. [0046]); and a power path to be formed during operation of the power converter between the input port and the output port of the power converter (i.e. power path between Vin and Vo, see fig. 2), the power path to include at least a first and a second conductive path to be formed via respective flows of current (i.e. the positive and negative, fig. 2); a charge pump comprising a plurality of switches (i.e. 12) coupled to a plurality of capacitors (i.e. 24 & 30) and controllable to switch between a first and a second switch configuration to respectively correspond to the first and the second conductive path (i.e. see ps. [0051-0055]); and a magnetic filter having a first and a second node and comprising at least one coupled inductor disposed between the first and the second node (i.e. the inductor in block 14), wherein the charge pump to be coupled to the input port (i.e. 12a/b) of the power converter (i.e. 10, fig. 2), wherein the first conductive path to couple the power converter to the first node of the magnetic filter and wherein the second conductive path to couple the power 

Allowable Subject Matter
Claims 22-23, 27, 28 and 32-40 are objected to as being dependent upon a rejected base 
claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
In re to claim 22, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “in the first switch configuration, the second capacitor is to charge at a third rate and, in the second switch configuration, the second capacitor is to discharge at a fourth rate, the third and the fourth rates to be constrained by the coupled inductor”  
In re to claim 27, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the coupled inductor to facilitate an adiabatic inter-capacitor charge transport between some capacitors of the switched capacitor arrangement”.  
In re to claim 28, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the coupled inductor to facilitate an adiabatic inter-capacitor charge transport between all capacitors of the switched capacitor arrangement”.  
In re to claim 32, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “during operation of the power converter, the magnetic filter to constrain an inter-capacitor charge transport within the charge pump”.  
In re to claim 34, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “power path to include a third conductive path to couple the charge pump to the regulator during operation of the power converter”.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claim 23, claim 23 depend from claim 22, thus is also allowed for the same reasons provided above.    
In re to claim 33, claim 33 depend from claim 32, thus is also allowed for the same reasons provided above.    
 In re to claims 35-40, claim 35-40 depend from claim 34, thus are also allowed for the same reasons provided above.     
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the
claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839